I concur in the result. I base my concurrence on the ground that the intent to defraud was not in this case proved. I have doubt whether in any case a person could be convicted under Sec. 103-18-11, R.S.U. 1933, where the circumstances were such as to negative any representation that there were funds in the bank at the time the check was given. I think it unnecessary to decide the case on any other ground. There are statements in the opinion in regard to which I cannot concur. I also agree with Mr. Justice McDONOUGH that the order should be that a new trial be granted rather than that the suit be dismissed.